DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 21 January 2022, is reviewed and entered. Claim 8, 13, 18, and 23 are amended and claims 1-7, 10, 14-17 are canceled, leaving claims 8, 9, 11-13, and 18-26 pending. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. The arguments are drawn to amended subject matter and are addressed in the rejections below.

Claim Rejections - 35 USC § 103

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), Finch (see NPL), and Jensen (US 20130095730 A1).
Regarding Claim 8, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising:
a waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn), the waistband portion having a top edge, a bottom edge, an inside waistband surface, and an outside waistband surface (a top edge, bottom edge, inside surface, and outside surface of the waistband in images of leggings); and
a leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images), an outside leg surface (outside surface of a leg portion of the leggings), and a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images), the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1).
Lululemon does not disclose the inside waistband surface and the outside waistband surface formed from a first side of the fabric.
Morris teaches a similar configuration (i.e. a waistband) including an inside waistband surface and outside waistband surfaces made of a first side of fabric (i.e. an inside waistband surface, see 20 in Fig. 3 formed of the outside of 11 and 12, noting that 8 is a fold line; see Abstract).
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris).
Lululemon does not disclose the first side of the fabric having a first texture of an inside surface of a garment prior to being brushed multiple times and the second side of the fabric having a second texture of an outside surface of the garment that is different from the first texture prior to being brushed one time.
Jenson teaches similar leggings (Jensen uses the term “outer garment,” and para. 0036 discloses “The outer garment component can resemble ready-to-wear pants, slacks, skirts, skorts, boy shorts, capri pants, body shorts, leggings, yoga pants, exercise pants, dance pants, sweat pants, any casual pants, any athletic pants, including but not limited to running pants, wind pants, and the like.”) made of a fabric (para. 0056 discloses a number of fabrics from which the outer garment can be fabricated, including jersey knit) including the first side of the fabric having a first texture of an inside surface of a garment and the second side of the fabric having a second texture of an outside surface of the garment that is different from the first texture (Jensen discloses jersey knit which is a fabric construction having two different faces, one knit and one purl, and the knits and purls have different textures from one another).
Finch teaches a knit fabric that is brushed (see sides mentioned "Double Brushed Polyester Spandex Knits").
Lululemon teaches fabricating leggings from brushed fabric (Brushed Luon®, see fabric in images of leggings).
Therefore, knit leggings (Jensen), brushed knit fabric (Finch), and brushed fabric leggings (Lululemon) are all known in the art.
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a fabric with a brushed second side to include Jensen’s teaching of knitted fabric leggings and Finch's teaching of knitted fabric with a brushed second side and first side since doing so is known in the art and would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch).
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable or optimum or workable ranges involves only routine skill in the art . See MPEP 2144.05(ii)(A)(B).
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 9, the combined references teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references), but does not specify three times.
It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).

Regarding Claim 11, the combined references teach the claimed invention and wherein the outside waistband surface of the waistband portion (see outside waistband surface of waistband on legging of Lululemon) is made of a front exterior waistband piece (see front view of waistband on legging of Lululemon), and a rear exterior waistband piece (see rear view of waistband on legging of Lululemon), and the inside waistband surface of the waistband portion (see corresponding interior surface of waistband of Morris) is made of a front interior waistband piece (front interior surface of waistband of Morris) a rear interior waistband piece (rear interior surface of waistband of Morris), each waistband piece made of the fabric having the first side brushed multiple times and having the second side brushed one time (see waistband on legging of Lululemon at a front exterior and rear exterior, and see corresponding interiors in Morris as modified in Claim 1 such that each waistband piece has a first side and second side as claimed).

Regarding Claim 12, the combined references teach the claimed invention and wherein the elastic band (10 of Morris, which includes elastic strands; see Col. 4, lines 10-16 of Morris) is located between the front exterior waistband piece and the front interior waistband piece (see placement in Fig. 2 of Morris) and located between the rear exterior waistband piece and the rear interior waistband piece (see placement in Fig. 2 of Morris).

Regarding Claim 13, the combined references teach the claimed invention and wherein a length of the top waistband edge (length of the top edge of the waistband of Lululemon) to a length of the bottom waistband edge (length of the bottom edge of the waistband of Lululemon), but are silent about the ratio specifically being between 0.8095 and 0.8919.
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919.
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.

Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lululemon (see NPL) in view of Morris (U.S. 6,566,285), Hays (U.S. 9,717,282), Finch (see NPL), and Jensen (US 20130095730 A1).

Regarding Claim 18, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising: a waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn), the waistband portion having a top edge, a bottom edge, an inside waistband surface, and an outside waistband surface (a top edge, bottom edge, inside surface, and outside surface of the waistband in images of leggings); a length of the top edge (length of top edge) that appears to be shorter (see images of leggings) than a length of the bottom edge (length of bottom edge) and a leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images), an outside leg surface (outside surface of a leg portion of the leggings), and a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images), the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed one time (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1), but is silent about the inside waistband surface and the outside waistband surface being formed from a first side of the fabric being brushed multiple times, and about the second side specifically being brushed one time, a length of the top edge explicitly being shorter than a length of the bottom edge, and about an elastic band. 
Morris teaches a similar configuration (i.e. a waistband) including an inside waistband surface and outside waistband surfaces made of a first side of fabric (i.e. an inside waistband surface, see 20 in Fig. 3 formed of the outside of 11 and 12, noting that 8 is a fold line; see Abstract) and an elastic band (10 including 15; see abstract) located at or near a similar configuration (i.e. a top edge; see Fig. 2 and 3). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris). 
The combined references teach the claimed invention, but are silent about brushing on the first side and a length of the top edge explicitly being shorter than a length of the bottom edge.
Hays teaches a similar configuration (i.e. a waistband, see 14 in e.g. Fig. 4, 5) with a length of the top edge (42 and/or 52; see Fig. 8 and 9) explicitly being shorter than (see Fig. 8 and 9 and relative placement in Fig. 4 and 5; see Col. 7, lines 49-53) a length of the bottom edge (a length of 44 and/or 54; see Fig. 8 and 9).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of a waistband having a top edge having a length and bottom edge having a length such that the top length appears to be shorter than the bottom length to include Hays’ teaching of a waistband explicitly having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61 of Hays). 
The combined references teach the claimed invention, but are silent about brushing on the first side. 
Finch teaches a similar configuration (i.e. leggings; see "Double Brushed Polyester Spandex Knits" description on Page 2) including another similar configuration (i.e. a first fabric side; see sides mentioned "Double Brushed Polyester Spandex Knits") that is brushed. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon, Morris, and Hays' teaching of leggings having a fabric with a brushed second side to include Finch's teaching of leggings having a fabric with a brushed second side and first side since doing so would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch). 
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable or optimum or workable ranges involves only routine skill in the art . See MPEP 2144.05(ii)(A)(B).
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Lululemon does not disclose the first side of the fabric having a first texture of an inside surface of a garment prior to being brushed multiple times and the second side of the fabric having a second texture of an outside surface of the garment that is different from the first texture prior to being brushed one time.
Jenson teaches similar leggings (Jensen uses the term “outer garment,” and para. 0036 discloses “The outer garment component can resemble ready-to-wear pants, slacks, skirts, skorts, boy shorts, capri pants, body shorts, leggings, yoga pants, exercise pants, dance pants, sweat pants, any casual pants, any athletic pants, including but not limited to running pants, wind pants, and the like.”) made of a fabric (para. 0056 discloses a number of fabrics from which the outer garment can be fabricated, including jersey knit) including the first side of the fabric having a first texture of an inside surface of a garment and the second side of the fabric having a second texture of an outside surface of the garment that is different from the first texture (Jensen discloses jersey knit which is a fabric construction having two different faces, one knit and one purl, and the knits and purls have different textures from one another).
Finch teaches a knit fabric that is brushed (see sides mentioned "Double Brushed Polyester Spandex Knits").
Lululemon teaches fabricating leggings from brushed fabric (Brushed Luon®, see fabric in images of leggings).
Therefore, knit leggings (Jensen), brushed knit fabric (Finch), and brushed fabric leggings (Lululemon) are all known in the art.
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a fabric with a brushed second side to include Jensen’s teaching of knitted fabric leggings and Finch's teaching of knitted fabric with a brushed second side and first side since doing so is known in the art and would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the combined references has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, e.g. to shape a midsection the wearer, to hold the leggings onto the wearer.

Regarding Claim 19, the combined references teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).

Regarding Claim 20, the combined references teach the claimed invention and wherein the outside waistband surface of the waistband portion (see outside waistband surface of waistband on legging of Lululemon) is made of a front exterior waistband piece (see front view of waistband on legging of Lululemon), and a rear exterior waistband piece (see rear view of waistband on legging of Lululemon), and the inside waistband surface of the waistband portion (see corresponding interior surface of waistband of Morris) is made of a front interior waistband piece (front interior surface of waistband of Morris) a rear interior waistband piece (rear interior surface of waistband of Morris), each waistband piece made of the fabric having the first side brushed multiple times and having the second side brushed one time (see waistband on legging of Lululemon at a front exterior and rear exterior, and see corresponding interiors in Morris as modified in Claim 1 such that each waistband piece has a first side and second side as claimed).

Regarding Claim 21, the combined references teach the claimed invention and wherein the elastic band (10 of Morris, which includes elastic strands; see Col. 4, lines 10-16 of Morris) is further located between the front exterior waistband piece and the front interior waistband piece (see placement in Fig. 2 of Morris) and located between the rear exterior waistband piece and the rear interior waistband piece (see placement in Fig. 2 of Morris).

Regarding Claim 22, the combined references teach the claimed invention and wherein a ratio of the length of the top waistband edge (42 and/or 52; see Fig. 8 and 9) to the length of the bottom waistband edge (a length of 44 and/or 54; see Fig. 8 and 9) appears to be between 0.8095 and 0.8919 (i.e. Fig. 4, 5, 8, and 9 and Col. 7, lines 49-53 shows and describes the 42 relative to 44. Based on this, it appears 42 and 44 have been transposed in Col. 8, lines 59-61 such that it appears 42 should be 14 5/8 inch and 44 should be 16 5/8 inch. It is noted that this ratio would be approximately 0.88, which is within the claimed range).
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.

Regarding Claim 23, Lululemon teaches leggings (see images of leggings on Page 1) made of a fabric (Brushed Luon®, see fabric in images of leggings), the leggings comprising: a waistband portion (see waistband portion above seam near waist in images of leggings) configured to wrap around a wearer (i.e., are capable of wrapping around a wearer, depending on the wearer and way in which the garment is worn), the waistband portion having a top edge, a bottom edge, an inside waistband surface, and an outside waistband surface (a top edge, bottom edge, inside surface, and outside surface of the waistband in images of leggings); and a leg portion having an inside leg surface configured to contact legs of the wearer (inside surface of a leg portion of the leggings that is capable of contacting legs of a wearer, depending on the wearer and way in which the garment is worn; see images), an outside leg surface (outside surface of a leg portion of the leggings), and a top leg edge connected to the bottom waistband edge of the waistband portion (see top of leg portion edge connected to the bottom waistband edge near the seam in the images), the outside leg surface formed from the first side of the fabric (the outside portion of the leggings being formed of the first side of the fabric) and the inside leg surface formed from a second side of the fabric being brushed one time (the inside leg surface being formed from a second side of the fabric that is brushed; see bottom of Page 1), but is silent about the inside waistband surface and the outside waistband surface being formed from a first side of the fabric being brushed multiple times, about the second side specifically being brushed one time, and about a ratio being between 0.8095 and 0.8919.
Morris teaches a similar configuration (i.e. an inside waistband surface, see 20 in Fig. 3 formed of the outside of 11 and 12, noting that 8 is a fold line and the inventive concept is to create a waistband of one piece; see Abstract). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon's teaching of a legging with waistband to include Morris' teaching of a legging with a waistband wherein the inside and outside surfaces are made of first side of fabric since doing so is known in the art and would reduce manufacturing costs due to forming in one piece, while still allowing for a curved waistband (see Col. 1, lines 21-32 of Morris). 
The combined references teach the claimed invention, but are silent the ratio being between 0.8095 and 0.8919 and about brushing on the first side. 
Hays teaches a similar configuration (i.e. a waistband, see 14 in e.g. Fig. 4, 5) with a similar configuration (i.e. a length of the top edge, 42 and/or 52; see Fig. 8 and 9 and  a length of the bottom edge, a length of 44 and/or 54; see Fig. 8 and 9) having what appears to be a ratio between 0.8095 and 0.8919 (i.e. Fig. 4, 5, 8, and 9 and Col. 7, lines 49-53 shows and describes the 42 relative to 44. Based on this, it appears 42 and 44 have been transposed in Col. 8, lines 59-61 such that it appears 42 should be 14 5/8 inch and 44 should be 16 5/8 inch. It is noted that this ratio would be approximately 0.88, which is within the claimed range).
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of a waistband having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61 of Hays).
The combined references teach the claimed invention but are silent about the ratio explicitly being within the range of 0.8095-0.8919 and about brushing on the first side. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include the value being within the exact range cited since it appears to be within that range, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). For purpose of compact prosecution, it is noted that considerations for allegations of unexpected results are further discussed in MPEP 716.
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon, Morris, and Hays' teaching of a waistband having a top edge and bottom edge to include Hays’ teaching of a waistband having a top edge length than is shorter than a bottom edge length since doing so would help smooth and restrain a garment wearer’s abdominal areas without causing undesirable cinching and a muffin top effect (see Col. 7, lines 53-61).
The combined references teach the claimed invention, but are silent about brushing on the first side. 
Finch teaches a similar configuration (i.e. leggings; see "Double Brushed Polyester Spandex Knits" description on Page 2) including another similar configuration (i.e. a first fabric side; see sides mentioned "Double Brushed Polyester Spandex Knits") that is brushed. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon, Morris' teaching of leggings having a fabric with a brushed second side to include Finch's teaching of leggings having a fabric with a brushed second side and first side since doing so would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch). 
The combined references teach the claimed invention, but are not specific about the number of brushings. While this appears to be a product-by-process claim, it is recognized that the additional brushing, depending on conditions applied, may give rise to different degrees of texturizing. However, it would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes, e.g., one or multiple, according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable or optimum or workable ranges involves only routine skill in the art . See MPEP 2144.05(ii)(A)(B).
With respect to product-by-process claims, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Lululemon does not disclose the first side of the fabric having a first texture of an inside surface of a garment prior to being brushed multiple times and the second side of the fabric having a second texture of an outside surface of the garment that is different from the first texture prior to being brushed one time.
Jenson teaches similar leggings (Jensen uses the term “outer garment,” and para. 0036 discloses “The outer garment component can resemble ready-to-wear pants, slacks, skirts, skorts, boy shorts, capri pants, body shorts, leggings, yoga pants, exercise pants, dance pants, sweat pants, any casual pants, any athletic pants, including but not limited to running pants, wind pants, and the like.”) made of a fabric (para. 0056 discloses a number of fabrics from which the outer garment can be fabricated, including jersey knit) including the first side of the fabric having a first texture of an inside surface of a garment and the second side of the fabric having a second texture of an outside surface of the garment that is different from the first texture (Jensen discloses jersey knit which is a fabric construction having two different faces, one knit and one purl, and the knits and purls have different textures from one another).
Finch teaches a knit fabric that is brushed (see sides mentioned "Double Brushed Polyester Spandex Knits").
Lululemon teaches fabricating leggings from brushed fabric (Brushed Luon®, see fabric in images of leggings).
Therefore, knit leggings (Jensen), brushed knit fabric (Finch), and brushed fabric leggings (Lululemon) are all known in the art.
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Lululemon and Morris' teaching of leggings having a fabric with a brushed second side to include Jensen’s teaching of knitted fabric leggings and Finch's teaching of knitted fabric with a brushed second side and first side since doing so is known in the art and would provide brushed softening to both sides of the fabric such that the material has a suede-like-hand (see "Double Brushed Polyester Spandex Knits" of Finch).

Regarding Claim 24, the combined references teach the claimed invention and wherein the first side of the fabric is brushed multiple times (as detailed above by the modified references of Lululemon, Morris, and Finch), but does not specify three times. 
 It would have been obvious to one having ordinary skill in the art to at the time the invention was effectively filed to have modified the particular number of brushes to specifically three according to personal preferences of desired softness or thermal protection and since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(ii)(B).

Regarding Claim 25, the combined references teach the claimed invention and wherein the outside waistband surface of the waistband portion (see outside waistband surface of waistband on legging of Lululemon) is made of a front exterior waistband piece (see front view of waistband on legging of Lululemon), and a rear exterior waistband piece (see rear view of waistband on legging of Lululemon), and the inside waistband surface of the waistband portion (see corresponding interior surface of waistband of Morris) is made of a front interior waistband piece (front interior surface of waistband of Morris) a rear interior waistband piece (rear interior surface of waistband of Morris), each waistband piece made of the fabric having the first side brushed multiple times and having the second side brushed one time (see waistband on legging of Lululemon at a front exterior and rear exterior, and see corresponding interiors in Morris as modified in Claim 1 such that each waistband piece has a first side and second side as claimed).

Regarding Claim 26, the combined references teach the claimed invention and wherein the elastic band (10 of Morris, which includes elastic strands; see Col. 4, lines 10-16 of Morris) is located between the front exterior waistband piece and the front interior waistband piece (see placement in Fig. 2 of Morris) and located between the rear exterior waistband piece and the rear interior waistband piece (see placement in Fig. 2 of Morris).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732